Citation Nr: 0301752	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  98-18 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel






INTRODUCTION

The veteran's active military service extended from May 1968 
to May 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  That rating decision denied 
entitlement to a TDIU.

The Board remanded this case in January 2000 for further 
development, and it has returned for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran has a college education with a major in 
accounting and Management/Human Resources; he was employed as 
a salesman, and later manager, of a business from 1972 to 
1989, when the business apparently went bankrupt.  

3.  The veteran's service-connected disabilities are not so 
severe as to combine to preclude all forms of substantially 
gainful employment consistent with his education and 
occupational background.  


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16, 4.19 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As an initial matter, it is observed that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002); see Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 
1377 (Fed. Cir. 2002) (holding that only section 4 of the 
VCAA, amending  38 U.S.C. § 5107, was intended to have 
retroactive effect). 

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of 
certain provisions relating to attempts to reopen claims, not 
pertinent here.  

In this case, the Board considers that VA's duties under the 
VCAA have been fulfilled to the extent possible.  Among other 
things, the VCAA provides that VA must notify the veteran of 
evidence and information necessary to substantiate his claim 
and inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the information 
necessary to substantiate his claim, by means of the 
discussions in the October 1998 statement of the case, the 
January 2000 Board remand, and the September 2002 
supplemental statement of the case, which addressed the 
contents of the VCAA in the context of the veteran's claim.  
The RO explained its decision with respect to each issue, and 
invited the veteran to identify records that could be 
obtained to support his claims.  Under these circumstances, 
VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed. 

Further, it is observed that VA attempted to inform the 
veteran of which information and evidence he was to provide 
to VA and which information and evidence VA would attempt to 
obtain on his behalf.  In the letter dated in September 2002 
supplemental statement of the case, the RO asked the veteran 
to identify records relevant to his claim.  The September 
2002 supplemental statement of the case set out the various 
provisions of the VCAA, including what records VA would 
obtain, and what was the responsibility of the veteran.  

The VCAA also requires VA to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c), (d)).  
Here, the RO obtained the records of the veteran's treatment 
at VA, which were the only records the veteran identified as 
relevant to his claim.  The veteran was also examined for VA 
purposes in connection with this claim, and pertinent medical 
opinions were obtained addressing the specific question at 
issue in this appeal. 

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
should apply.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
In this regard, the General Counsel of VA has recently held 
that where a law or regulation changes during the pendency of 
a claim for an increased rating, the Board should first 
determine whether the revised version is more favorable to 
the veteran.  In so doing, it may be necessary for the Board 
to apply both the old and new versions of the regulation.  If 
the revised version of the regulation is more favorable, the 
retroactive reach of that regulation under  38 U.S.C.A. 
§ 5110(g) can be no earlier than the effective date of that 
change.  In this instance, the veteran has not been apprised 
of the change in regulations.  Such inaction, however, has 
not resulted in prejudice to his claim, inasmuch as the 
revisions to Diagnostic Code 5293 that were implemented were 
not productive of any substantive changes with regard to the 
maxium rating allowable.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

The RO evaluated the veteran as 60 percent disabling pursuant 
to Diagnostic Code 5293, which is the maximum rating for this 
disorder.  The Board notes that new rating criteria for 
evaluating intervertebral disc syndrome became effective 
September 23, 2002; however, 60 percent is the maximum rating 
under both the old and the amended versions of Diagnostic 
Code 5293.  Although the RO has not informed the veteran of 
the change, given that the veteran is receiving the maximum 
evaluation pursuant to the old and amended versions of 
Diagnostic Code 5293, the Board finds that it is not 
necessary to develop this case further. 

There appears to be no other development left to accomplish, 
and under the foregoing circumstances, the Board considers 
the requirements of the VCAA to have been met.

II.  TDIU

The veteran claims entitlement to a TDIU.  A total 
compensation rating based on individual unemployability may 
be assigned where the schedular rating for the service-
connected disabilities is less than 100 percent when it is 
found that the service-connected disabilities render the 
veteran unable to secure or follow a substantially gainful 
occupation.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  
Unemployability associated with advancing age or intercurrent 
disability may not be considered in determining entitlement 
to a total compensation rating.  38 C.F.R. § 4.19.  Factors 
to be considered are the veteran's employment history and his 
educational and vocational attainment.  Ferraro v. Derwinski, 
1 Vet. App. 326, 332 (1991).  

Under 38 C.F.R. § 4.16(a), if there is only one service-
connected disability, the disability shall be ratable at 60 
percent or more; if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  

Service connection is in effect for status post lumbar 
laminectomy, lumbar paravertebral myositis with degenerative 
joint disease, clinical bilateral L4-S1 lumbar 
polyradiculopathy evaluated as 60 percent disabling since 
April 1992; and for a history of duodenal ulcer disease, 
evaluated as noncompensable since May 1972.  The combined 
service-connected evaluation is 60 percent, effective since 
April 1992.  The veteran has not sought increased ratings of 
these disorders, and they are discussed below only for 
consideration of their effect on his employability. 
Therefore, given that the veteran has a service-connected 
lumbar spine disorder evaluated as 60 percent disabling, the 
initial factor pursuant to 38 C.F.R. § 4.16(a) has been met.

The Board now turns to the evidence of record.  VA conducted 
a Social and Industrial Field Survey in July 2002.  According 
to the report, the examiner provided the following 
information.  The veteran was competent to handle funds.  The 
veteran completed three years of college prior to military 
service.  After discharge, he worked as a salesman.  Over 
time, he was promoted to sales manager, and he later became a 
franchise owner.  After this, he completed his college degree 
with a BBA through VA Vocational Rehabilitation.  He then 
worked as a manager at an accounting firm.  The veteran 
reported that he was last employed full-time in 1991.  The 
veteran reported that he was not currently undergoing any 
medical treatment.  The veteran lived alone and no neighbors 
were available to interview at the time the VA examiner 
visited.  The veteran lived in a small rented apartment 
located in a middle class neighborhood.  The apartment 
appeared to be in fair condition.  The veteran reported that 
he experienced constant low back pain, and he could not sit 
or stand for long periods of time.  He also described a 
feeling of weakness in his legs.  The veteran noted that he 
stayed in his apartment most of the time, and only 
occasionally went for a walk for exercise.  He described his 
life as an ordeal because he had had many ups and downs.  He 
recounted that he became a successful businessman, but his 
business was burned out and he had no insurance.  Later, he 
was doing well at an accounting firm, but had to stop working 
as a result of his service-connected low back disorder.

VA examined the veteran in August 2002.  According to the 
report, the veteran's lumbar spine was not ankylosed.  The 
examiner noted no painful motion on examination.  In 
addition, there was no objective evidence of painful motion 
on all movements of the lumbar spine.  There was no palpable 
lumbosacral spasm.  Muscle strength of the lower extremities 
was normal.  The veteran explained that he could not move his 
left toe, as if he had left foot drop, when the examiner 
checked the left ankle dorsiflexor muscle, extensor hallucis 
longus, and tibialis anterior.  The examiner looked at the 
veteran's shoes and observed normal shoe wear on both soles.  
This would not be the case if one had foot drop and had to 
drag a foot.  Also, the veteran had a normal gait cycle.  
There was no tenderness to palpation on the lumbosacral area.  
There were no postural abnormalities of the back nor fixed 
deformities.  There was no muscle atrophy of the lower 
extremities.  The examiner diagnosed status post lumbar 
laminectomy, lumbar paravertebral myositis with degenerative 
joint disease, clinical bilateral L4-S1 lumbar 
polyradiculaopathy.  

The August 2002 VA examiner specifically commented that he 
had carefully reviewed the claims folder, service medical 
records, Board remand, and the July 2002 VA Social and 
Industrial Field Survey.  Based on this evidence, the VA 
examiner noted that the veteran was not rendered unemployable 
due to his service-connected low back disorder, and the 
veteran was restricted to light work.

The record shows that the veteran has a college education 
with a major in accounting and Management/Human Resources.  
The veteran reported on his December 1997 application for 
TDIU that he had worked as a salesman in management positions 
from 1972 to 1989.  He tried to obtain various employment 
without success at the VA Medical Center in San Juan in 1989; 
a federal prison; and the United States Federal Court in San 
Juan in 1996. 

The fact that a claimant is unemployed, retired or not 
looking for work does not mean that he is entitled to a TDIU.  
The issue in such cases is whether the claimant is capable of 
performing the physical and mental acts required by 
employment, not whether the claimant can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

In this regard, it is significant that the VA August 2002 
examiner commented in December 1998 that he did not find 
evidence of individual unemployability on the basis of the 
veteran's low back disorder.  The medical evidence thus 
indicates that the veteran could be gainfully employed if he 
chose to be.  The evaluation currently assigned for the 
service-connected low back disorder contemplates substantial 
social and industrial impairment.  The rating schedule is 
designed to compensate for average impairments of earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2002) (emphasis added).  It bears emphasis 
that the service-connected disabilities must combine to 
preclude all forms of substantially gainful employment to 
warrant entitlement to a TDIU.  

Although the veteran contends in various written statements 
that he is totally disabled due to his low back disorder, the 
Board observes that this has not been confirmed on VA 
examination.  Nevertheless, the Board finds that this 
favorable evidence is outweighed by the evidence discussed in 
the preceding paragraphs.  It is important to note that, as a 
lay person untrained in the fields of medicine and/or 
science, the veteran is not competent to render medical 
opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The Board accords somewhat more weight to the 
evidence elicited on medical examinations, which has been 
fairly consistent and which does not show a level of 
impairment consistent with the degree of impairment he claims 

The Board therefore concludes that the preponderance of the 
evidence is against the claim of entitlement to a TDIU.  See 
Gilbert v. Derwinski, 1 Vet. App. at 54-58.  It follows that 
the claim for a TDIU must be denied.  


ORDER

A total disability rating based on individual unemployability 
due to service-connected disabilities is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

